department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp br6 tl-n-4555-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from associate chief_counsel corporate cc corp subject capital_loss on preferred_stock sale internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their tl-n-4555-99 representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend pcorp suba subal suba2 subb subbi year1 year2 year3 year4 year5 year6 year7 date1 date2 date3 date statea city tl-n-4555-99 a b dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures a tl-n-4555-99 b c d e f g issue whether suba a subsidiary-member of a consolidated_group may deduct a loss purportedly realized on the sale of stock of one of its subsidiaries conclusion the taxpayer has incorrectly computed its basis and in fact has realized no loss further even if the taxpayer’s basis computation were correct any loss realized is subject_to sec_1 of the income_tax regulations and other disallowance provisions facts pcorp is a city based company and the common parent of a controlled_group_of_corporations that files its federal_income_tax return form 1120l on a consolidated basis suba is a wholly-owned subsidiary of pcorp suba was formed date3 and began its trade_or_business on date4 suba’s services can be categorized into three business lines cash and physical risk management and finance suba has two wholly-owned subsidiaries suba1 and suba2 subb is another wholly-owned subsidiary of pcorp subb has a wholly-owned subsidiary subb1 suba suba1 suba2 subb and subb1 all were included in the pcorp group consolidated_return for the taxable_year year1 tl-n-4555-99 during year1 suba held fixed-price risk management liabilities under swaps options swaptions and forward contracts in excess of dollar_figurea as well as credit reserves in excess of dollar_figureb on date1 members of the taxpayer’s consolidated_group engaged in the following transactions pcorp suba suba2 and subb1 executed an assignment of accounts_receivable wherein pcorp transferred to suba an account receivable from suba2 in the amount of dollar_figurec and an account receivable from subb1 in the amount of dollar_figured for a total amount of dollar_figuree suba increased its account payable to pcorp in the amount of dollar_figuree suba2 and subb1 each agreed to convert the transferred receivables into promissory notes to suba suba2 executed a promissory note in favor of suba in the amount of dollar_figurec and subb1 executed a promissory note in favor of suba in the amount of dollar_figured collectively the promissory notes suba and suba1 entered into a subscription agreement wherein suba1 agreed to enter into a master swap agreement in order to transfer as between suba and suba1 only the economic liability of certain liabilities of suba under swap option swaption and forward contracts the swap liabilities which totaled dollar_figuref and the economic risk of certain credit reserves of suba that were characterized as liabilities the credit reserves which totaled dollar_figureg the swap liabilities and the credit reserves are collectively referred to herein as the liabilities the liabilities totaled dollar_figureh suba and suba1 also entered into a liability management agreement and a services agreement suba1 filed a restated certificate of incorporation with the statea secretary of state and redefined the purpose or nature of the business of the corporation to be the management of certain liabilities pursuant to a liability management agreement between suba1 and suba to undertake obligations under a master swap agreement and a service agreement with suba and any other lawful business or activity provided such other business purposes are approved in writing by suba in its sole discretion under the restated articles the board_of directors for suba1 authorized the issuance of a shares of voting preferred_stock each without a par_value suba transferred to suba1 the promissory notes totaling dollar_figuree in return for i the assumption of the liabilities totaling dollar_figureh ii b shares of suba1 voting preferred_stock and iii dollar_figurei the face_amount of the promissory notes exceeded the total amount of the liabilities by dollar_figurej tl-n-4555-99 certain of the contracts creating the swap liabilities the swap contracts required consent to assignment consequently pursuant to a subscription agreement suba and suba1 entered into a master swap agreement and transactions on the same terms as the swap liabilities in order to transfer as between suba and suba1 only the economic liability of the swap liabilities without breaching any of the swap contracts in order to transfer the economic risk of the credit reserves the master swap agreement and transactions granted suba an option to receive payments from suba1 if there was a payment default by third parties under the contracts under which the credit reserves arose in connection with the transfer of the swap liabilities suba and suba1 entered into an additional transaction on terms that would hedge suba1 against any increases in the swap liabilities as a result of changes in market conditions the suba1 hedge transactions the liability of suba1 with respect to the credit reserves was capped at the amount of the credit reserves pursuant to the liability management agreement suba1 agreed to be responsible for managing the swap liabilities and the credit reserves in an effort to reduce them suba1 had the right subject_to approval by suba to enter into any subcontract with any third party to perform its obligations under the liability management agreement before engaging in any swap restructuring suba1 was required to submit the proposed terms to suba in writing and suba would then evaluate whether the restructuring would be a net benefit to suba any derivative contracts entered into pursuant to a swap restructuring were to be carried out by suba as well as any other activities that in suba’s view were more appropriate for it to carry out similarly before engaging in any credit restructuring suba1 was required to submit the proposed terms to suba in writing and suba would then evaluate whether the restructuring would be a net benefit to suba and suba would carry out any activities that in its view were more appropriate for suba to carry out of the contracts comprising the swap liabilities a were due to mature in year2 b in year3 c in year4 d in year5 and e in each of the years year6 and year7 pursuant to the liability management agreement suba agreed to pay suba1 an annual base fee of dollar_figurek as compensation_for its services pursuant to the services agreement suba agreed to provide or cause to be provided to suba1 certain corporate and staff services including inter alia the following tax matters registration and transfer of suba1 securities sec filings investor relations insurance audit treasury and banking financial credit analysis accounting transaction structuring and pricing administrative services payroll services data processing services facility services trading services and legal in consideration therefor suba1 agreed to reimburse suba or the applicable suba affiliate for i dollar_figurel a month dollar_figurem annually for administrative and general expenditures ii the actual cost of any item purchased for suba1 by suba and iii outsourced charges tl-n-4555-99 to assist suba1 in performing its obligations under the master swap agreement and liability management agreement on date1 pcorp and suba1 entered into a revolving credit agreement whereby pcorp agreed to make one or more advances to suba1 in an aggregate amount not to exceed at any time dollar_figuren pursuant to the revolving credit agreement suba1 could use advances only for the purpose of enabling it i to perform its obligations under the master swap agreement the liability management agreement and the services agreement ii to pay salaries of the employees of suba1 and iii to pay dividends to the holders of the suba1 preferred_stock on date2 suba sold its b shares of suba1 voting preferred_stock to three employees of suba1 for a total sales_price of dollar_figurej the three employees had been transferred to suba1 from suba but continued to perform duties for suba on the schedule d capital_gains_and_losses for suba attached to the pcorp group return for year1 suba reported a basis in the b shares in the amount of dollar_figureo and a loss on the sale of the b shares in the amount of dollar_figurep the pcorp group attached to its return for the year1 taxable_year the statement required by sec_1 c with respect to the loss claimed on the disposition of the preferred_stock in suba1 the taxpayer claims that it engaged in the transactions to add value to the company by restructuring the contracts comprising the swap liabilities according to the taxpayer any value from the contracts would be long-term and it transferred them to a separate_entity to demonstrate management’s long-term commitment to the project the taxpayer claims that it offered employees the opportunity to purchase equity in the new entity as an incentive to focus their efforts on the transferred contracts those employees estimated that they devoted less than f of their time to restructuring the contracts after the transaction and that the majority of their time was spent on performing their regular duties at suba the taxpayer explained that the accounts_receivable from suba2 and subb1 were converted into promissory notes payable to suba1 in order to provide suba1 with sufficient assets to cover the liabilities being transferred the basis calculation provided to us is as follows dollar_figuree - dollar_figurer in premiums on unrealized liabilities dollar_figures in intercompany receivable payables we are not commenting on the correctness of the basis calculation tl-n-4555-99 law and analysis the instant transaction is the same as or substantially_similar to those described in i r s notice_2001_17 2001_09_irb_1 this memorandum addresses first the proper computation of suba’s basis in the stock of suba1 and then the application of sec_1 and other provisions to any loss realized i overview of code provisions sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation for purposes of sec_351 control is defined as ownership of at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 sec_351 provides that if sec_351 would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under sec_351 other_property or money then gain if any to such recipient shall be recognized but not in excess of the amount of money received plus the fair_market_value of such other_property received and no loss to such recipient shall be recognized sec_357 in relevant part provides that except as provided in sec_357 and c if the taxpayer ie the transferor receives property which would be permitted to be received under sec_351 without the recognition of gain if it were the sole consideration ie the stock of the transferee corporation and as part of the consideration another party to the exchange assumes a liability of the taxpayer or acquires from the taxpayer property subject_to a liability then such assumption or acquisition shall not be treated as money or other_property and shall not prevent the exchange from being within the provisions of sec_351 sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption or acquisition was made it appears that the principal purpose of the taxpayer with respect to the assumption or acquisition described in sec_357 was a purpose to avoid federal_income_tax on the exchange or if not such a purpose was not a bona_fide business_purpose then such assumption or acquisition shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange sec_357 provides that the burden is on the taxpayer to prove by the clear preponderance_of_the_evidence that such assumption or acquisition is not to be treated as money received by the taxpayer tl-n-4555-99 sec_357 in relevant part provides that in the case of an exchange to which sec_351 applies if the sum of the amount of the liabilities assumed plus the amount of the liabilities to which the property is subject exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be sec_357 provides that sec_357 shall not apply to any exchange to which sec_357 applies sec_357 provides that if a taxpayer transfers in an exchange to which sec_351 applies a liability the payment of which either would give rise to a deduction or would be described in sec_736 then for purposes of sec_357 the amount of such liability shall be excluded in determining the amount of liabilities assumed or to which the property transferred is subject sec_357 provides that sec_357 shall not apply to any liability to the extent that the incurrence of the liability resulted in the creation of or increase in the basis of any property sec_358 provides in relevant part that in the case of an exchange to which sec_351 applies the basis_of_property permitted to be received under such section without the recognition of gain_or_loss ie the stock of the transferee corporation shall be the same as that of the property exchanged decreased by the fair_market_value of any other_property received by the taxpayer the amount of money received by the taxpayer and the amount of loss to the taxpayer that was recognized on the exchange and increased by the amount that was treated as a dividend and the amount of gain to the taxpayer which was recognized on such exchange other than the dividend amount sec_358 provides that where as part of the consideration to the taxpayer another party to the exchange assumed a liability of the taxpayer or acquired from the taxpayer property subject_to a liability such assumption or acquisition in the amount of the liability shall for purposes of sec_358 be treated as money received by the taxpayer on the exchange sec_358 provides that sec_358 shall not apply to the amount of any liability excluded under sec_357 sec_362 in relevant part provides that in a sec_351 transaction the transferee corporation’s basis in the property acquired in the transaction will be the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on such transfer tl-n-4555-99 ii analysis as of the writing of this field_service_advice the taxpayer has not articulated the grounds for how it arrived at the claimed loss in issue presumably the taxpayer is relying on sec_351 sec_357 and sec_358 as well as the inapplicability of sec_1 to arrive at the claimed loss the transaction is purported to qualify as an exchange under sec_351 and the basis of the transferee stock received is purported to be equal to the basis of the transferred asset unreduced by the liability assumed by the transferee corporation see sec_358 sec_357 although liabilities assumed by a transferee corporation in a sec_351 exchange ordinarily are treated as money received by the transferor for purposes of sec_358 and reduce basis in the transferee stock accordingly presumably the taxpayer either is arguing that the liabilities at issue here are not liabilities within the meaning of sec_357 or is relying on sec_357 and the exception under sec_358 as grounds for not reducing the basis of the stock received in the purported exchange a preliminary points as a threshold matter the position of this office is that the swap liabilities and credit reserves in this case are liabilities for purposes of sec_357 and sec_358 congress enacted sec_357 in response to several court cases that had developed different approaches to prevent the application of sec_357 to an assumption of a liability that had not produced a financial or tax_benefit for the transferor see 533_f2d_1114 9th cir rev’g in part and aff’g in part 61_tc_28 470_f2d_921 2d cir rev’g tcmemo_1971_262 reasoning that the term liability under sec_357 was meant to be limited to what might be called tax_liabilities ie liens in excess of tax costs 68_tc_223 reasoning that the term liability under sec_357 should be limited to those obligations which if transferred cause gain recognition under 331_us_1 and an obligation should not be treated as a liability to the extent that its payment would have been deductible if made by the transferor in contrast to the approaches developed by the courts however congress did not define or redefine the term liabilities for purposes of sec_357 or sec_357 in general rather under sec_357 congress excluded certain liabilities from the sec_357 determination specifically liabilities the tl-n-4555-99 payment of which would give rise to a deduction unless the liability had generated or would generate a tax_benefit for the transferor further the senate_finance_committee report accompanying the revenue act of which enacted sec_357 states that the provision is not intended to affect the definition of the term liabilities for any other provision of the code including sec_357 and sec_357 s rep no 95th cong 2d sess vol c b accordingly an argument that the very liabilities described by sec_357 are not liabilities or are not to be taken into account for purposes of sec_357 and sec_358 is unpersuasive any other interpretation would render sec_357 and sec_358 superfluous finally for purposes of this discussion we are treating the liabilities as assumed for purposes of sec_357 neither sec_357 nor h apply in this case because the exchange occurred prior to their effective dates date and date respectively see of the community renewal tax relief act of p l the new sec_358 and its legislative_history do provide some guidance however b arguments following is a discussion of potential arguments based upon the facts as currently developed further factual development may suggest additional arguments including some arguments set forth in notice_2001_17 sec_357 in the instant case the nature of the liability and the circumstances under which the arrangement for the assumption or acquisition was made strongly suggest that the principal purpose of the taxpayer with respect to the assumption or acquisition was in general under the newly enacted sec_358 if the basis of stock determined without regard to sec_358 received by a transferor as part of a tax- free exchange with a controlled_corporation exceeds the fair_market_value of the stock then the basis of the stock received is reduced but not below the fair_market_value by the amount determined as of the date of the exchange of any liability that is assumed in exchange for such stock and did not otherwise reduce the transferor’s basis of the stock by reason of the assumption sec_358 however except as provided by the secretary_of_the_treasury sec_358 does not apply where the trade_or_business with which the liability is associated is transferred to the corporation as part of the exchange or where substantially_all the assets with which the liability is associated are transferred to the corporation as part of the exchange sec_358 tl-n-4555-99 not a bona_fide business_purpose consequently sec_357 applies to treat the assumption or acquisition as money received by the transferor on the exchange sec_358 then applies to reduce the basis in the transferee stock by the amount of the deemed money received sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption or acquisition was made it appears that the principal purpose of the taxpayer with respect to the assumption or acquisition described in sec_357 was a purpose to avoid federal_income_tax on the exchange or if not such a purpose was not a bona_fide business_purpose then such assumption or acquisition shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange sec_357 provides that the burden is on the taxpayer to prove by the clear preponderance_of_the_evidence that such assumption or acquisition is not to be treated as money received by the taxpayer application of sec_357 supersedes application of both sec_357 and sec_357 sec_357 sec_357 sec_357 provides for application of the general_rule of sec_357 e xcept as provided in subsection b and c sec_357 expressly provides that sec_357 shall not apply to any exchange to which sec_357 applies this necessarily extends to sec_357 which simply excludes certain liabilities for purposes of applying sec_357 thus in an exchange to which sec_357 applies sec_357 does not apply and therefore sec_357 is rendered moot accordingly neither the general_rule of sec_357 nor sec_357 and apply to an exchange to which sec_357 applies sec_357 sec_357 turning to the instant case no trade_or_business nor any assets to which the assumed_liabilities related were transferred the only assets transferred were the promissory notes which totaled slightly more than the liabilities assumed in return therefor the transferee assumed said liabilities and issued preferred_stock having a fair_market_value equal to the net amount transferred ie equal to the total amount of the promissory notes transferred in excess of the liabilities assumed the transferor then promptly sold the preferred_stock for a huge loss the taxpayer has articulated several as of yet unsubstantiated business reasons for the exchange the plausibility of which we do not speculate on here in any event while the transferor may have had some business benefit from the assumption such as centralized administration of the liabilities the overall circumstances of the assumption strongly suggest that the principal purpose for it was not a bona_fide business reason therefore absent a clear preponderance of evidence establishing otherwise application of sec_357 should be given strong consideration in this case tl-n-4555-99 the application of sec_357 will result in the assumption of the liabilities being treated as the receipt of money by the transferor on the exchange and its basis in the transferee preferred_stock will be reduced to that extent under sec_358 sec_357 sec_358 and sec_358 even assuming sec_357 does not apply the taxpayer’s reliance on the exception under sec_358 for not reducing the basis of the transferee preferred_stock received in the exchange based upon sec_357 is misplaced specifically sec_357 does not apply to the liabilities assumed in this case because we presume that the transferor remains entitled to take the deduction arising from payment of the liabilities subsequent to the exchange therefore sec_358 does not apply and the transferor’s basis in the transferee stock must be decreased by the amount of the liabilities assumed sec_358 and sec_358 even if an assumed liability otherwise would qualify as an excludible liability under sec_357 if sec_357 applies to the exchange then sec_358 would not apply functionally the provision currently set forth in sec_358 formerly sec_358 of the code which was formerly sec_113 of the code has never had application when the provision currently set forth in sec_357 formerly sec_112 of the code applies by its terms assumed_liabilities to which sec_357 applies are considered as money received by the transferor thus when sec_357 applies to a sec_351 exchange sec_358 applies without resort to sec_358 in effect sec_358 is rendered moot stated otherwise sec_358 only has application when sec_357 does not apply to the exchange as an exception to sec_358 therefore sec_358 does not apply when sec_357 applies to an exchange because sec_358 has no application we are assuming the taxpayer is interpreting sec_1_1502-80 as excluding the application of sec_357 but not sec_357 to any transaction to which sec_1_1502-13 sec_1_1502-13t sec_1 or sec_1 1502-14t applies we do not address the correctness of this interpretation here for purposes of this argument we presume that the deduction for satisfaction of the liabilities remains with the transferor rather than the transferee cf 153_f2d_323 8th cir with revrul_95_74 1995_2_cb_36 however this question requires further factual and legal development tl-n-4555-99 sec_357 provides in relevant part that if a taxpayer transfers in an exchange to which sec_351 applies a liability the payment of which would give rise to a deduction then for purposes of sec_357 the amount of such liability shall be excluded in determining the amount of liabilities assumed or to which the property transferred is subject sec_357 conversely sec_357 does not apply to exclude a liability to the extent the liability has already been deducted by the transferor sec_357 nor does sec_357 apply to exclude any liability to the extent that the incurrence of the liability resulted in the creation of or increase in the basis of any property sec_357 by logical extension sec_357 does not apply to exclude a liability to the extent the transferor remains entitled to claim the deduction subsequent to the exchange this is consistent with the function of sec_357 congress enacted sec_357 to prevent inappropriate gain recognition resulting from the application of sec_357 to certain liabilities in general the assumption of a deductible_liability in a sec_351 exchange should be a nonrealizable event because it is improper to treat the assumed liability as income to the transferor when he is denied the tax_benefit for its satisfaction 68_tc_223 to prevent such inappropriate gain recognition under sec_357 congress enacted sec_357 see sec_103 of the technical corrections act of p l 1980_1_cb_499 s rep no 1980_1_cb_517 conversely it follows that sec_357 does not apply to exclude a liability when the transferor remains entitled to claim the deduction for its payment subsequent to the exchange ie the transferor is not denied the tax_benefit for its satisfaction in the instant case the transferee did not acquire a trade_or_business nor take over any assets related to the liabilities consequently the transferee will not be entitled to a deduction upon satisfaction of the liabilities see 153_f2d_323 8th cir cf revrul_95_74 this is implicit in sec_357 and is expressly stated in the senate_finance_committee report accompanying the technical corrections act of which amended sec_357 see s rep no 1980_1_cb_517 the case of holdcroft transp co v commissioner supra involved a transfer of a business and its assets pursuant to the predecessor to sec_351 in exchange for common_stock and the assumption of the liabilities of the transferor two of which were lawsuits that arose prior to the transfer although the transferor partnership would have been entitled to deductions for the payments had it actually made them the court found that the expense of settling the claims of the predecessor tl-n-4555-99 c b revrul_80_198 c b rather we presume that the transferor remains entitled to any future deduction arising from satisfaction of the liabilities that being the case sec_357 does not apply to the liabilities and the transferor’s basis in the transferee stock must be reduced by the amount of the liabilities assumed sec_358 and sec_358 to apply sec_357 to these liabilities would grossly pervert congressional intent for sec_357 because it would effectively operate to manufacture a double deduction see sec_1_161-1 sec_1_1016-6 the loss is not a bona_fide loss allowable under sec_165 the loss claimed by the taxpayer on the sale of the preferred_stock is not a bona_fide economic loss representing a real change_of position in a true economic sense and therefore is not allowable under sec_165 sec_165 provides that a taxpayer may deduct any loss sustained during the taxable_year for which the taxpayer is not indemnified by insurance or otherwise the loss must be a bona_fide loss representing a real change_of position in a true economic sense substance rather than form governs in determining a deductible loss sec_1 b a deduction for a loss must be based on an actual economic loss see eg 840_f2d_478 7th cir entity was not an operating expense or loss of the business of the transferee but was part of the cost of acquiring the predecessor’s property the fact that the claims were contingent and unliquidated at the time of the acquisition was not of controlling consequence consequently the court held that they were nondeductible capital expenditures this result also is consistent with several revenue rulings regarding the treatment of the assumption of deductible liabilities in a valid sec_351 exchange see revrul_95_74 1995_2_cb_36 revrul_80_199 c b and revrul_80_198 c b each of these rulings involved an exchange for bona_fide business purposes of substantially_all of the assets associated with a business and an assumption of deductible liabilities that related to an asset transferred each ruling concluded that the assumed_liabilities properly were not included in determining the amount of liabilities assumed for purposes of sec_357 further revrul_95_74 and revrul_80_198 also each concluded that the transferee corporation which unlike here acquired substantially_all of the assets associated with a business including the assets associated with the assumed_liabilities would be entitled to a deduction upon satisfaction of the assumed_liabilities this latter issue was not addressed by rev_rul tl-n-4555-99 focusing exclusively on the property involved in the purported exchange immediately prior thereto the transferor possessed dollar_figuree in promissory notes from suba2 and subb1 and dollar_figureh in liabilities yielding a net positive economic position of dollar_figurej immediately_after_the_exchange in which the promissory notes and the liabilities were transferred the transferor possessed dollar_figurej in transferee preferred_stock plus dollar_figurei cash yielding a net positive economic position of dollar_figureq next immediately after the sale of the transferee preferred_stock the transferor possessed dollar_figureq cash yielding a net positive economic position of dollar_figureq as discussed presumably the transferor will not lose any deduction that will arise from the payment or satisfaction of the liabilities thus the transferor has suffered no economic detriment indeed consistent with the foregoing the taxpayer did not record a loss on the sale of the preferred_stock for non-tax book purposes the loss on the sale of the preferred_stock effectively is nothing more than an acceleration of and duplication of the deduction associated with payment of the liabilities accordingly given that the claimed loss is not a bona_fide loss representing a real negative change_of position in a true economic sense it is not allowable under sec_165 business_purpose and sec_351 the business_purpose doctrine applies to sec_351 exchanges see revrul_55_36 1955_1_cb_340 see also 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir the facts indicate that the taxpayer may have asserted a business_purpose however it is not clear that the facts indicate whether in fact the taxpayer’s claimed business_purpose was genuine consequently should none of the taxpayer’s claimed business purposes for the exchange be substantiated it can be argued that the exchange does not qualify for sec_351 nonrecognition treatment for lack of business_purpose economic_substance you asked us to consider a lack of economic_substance argument in determining the tax consequences of a transaction including whether a transaction qualifies for favorable nonrecognition treatment the courts will look at the substance of the transaction or relationship not merely its form 324_us_331 the key question in analyzing a tax-motivated transaction is whether what was done apart from the tax motive was the thing the statute intended 293_us_465 in gregory the court disregarded the potential tax consequences of a corporate_reorganization despite the fact that the taxpayer had complied with all statutory requirements because the transaction had no valid economic purpose and on its face lay outside the intent of the statute tl-n-4555-99 a transaction must have economic_substance to be respected for tax purposes see 157_f3d_231 3rd cir aff’g in relevant part tcmemo_1997_115 the inquiry into whether transactions have sufficient substance to be respected for tax purposes turns on both the objective economic_substance of the transactions and the subjective business motivation behind them 862_f2d_1486 11th cir the objective and subjective prongs of the inquiry are related factors both of which are necessary to complete the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership v commissioner f 3d pincite the first of these two factors focuses on whether the transaction at issue had any practical economic consequences other than the creation of tax benefits ie whether the transaction appreciably changed the taxpayer’s economic position id pincite the second factor focuses on whether the taxpayer had a valid business_purpose or profit_motive id pincite turning to the instant case certainly the accelerated if not duplicated_loss built into the transferee preferred_stock was not the thing that was intended for sec_351 nor for sec_357 and sec_358 as discussed with respect to sec_165 supra the facts of the instant case reflect that the transferor did not appreciably change its economic position nor for that matter do the facts suggest that the transferee changed its economic position given that the purpose for the assumption was not a bona_fide business_purpose consideration should be given to the argument that the transaction lacked economic_substance and should not be respected for tax purposes sec_1 if despite the arguments discussed above the taxpayer is treated as having realized a loss such loss is subject_to the loss_disallowance_rules ldr of sec_1 and other provisions and principles of law as discussed below a relevant facts as set forth above pcorp transferred to its subsidiary suba two accounts_receivable totaling dollar_figured from two other members suba2 and subb1 of the pcorp consolidated_group suba increased its account payable to pcorp by this amount on the same day suba2 and subb1 each converted the transferred receivables into promissory notes on the same date suba transferred the promissory notes it will be necessary to determine whether the promissory notes qualify as another subsidiary’s securities within the meaning of sec_1 c vi a for purposes of this memorandum we assume the promissory notes are other subsidiaries’ tl-n-4555-99 to its subsidiary suba1 in return for suba1's assumption of dollar_figureh of suba’s liabilities b shares of suba1 voting preferred_stock and dollar_figurei the face amounts of the promissory notes exceeded the total amount of the liabilities by dollar_figurej on date2 suba sold its b shares of suba1 voting preferred_stock to three employees of suba1 for a total sales_price of dollar_figurej suba claimed a dollar_figureo basis in the b shares and thus claimed a dollar_figurep loss on the stock sale the taxpayer has not articulated the grounds for how it arrived at the claimed loss in issue however as previously discussed presumably the taxpayer is relying in part on sec_351 sec_357 and sec_358 to arrive at the claimed loss presumably pcorp’s starting point for determining suba’s basis in the suba1 stock is equal to the basis suba had in the promissory notes unreduced by the liabilities assumed by suba1 see sec_358 and sec_357 b overview the structure of the transaction outlined above was carefully designed to try to avoid the loss duplication portion of the sec_1 under the loss duplication provision which will be discussed more fully below duplicated_loss is determined immediately after a disposition or deconsolidation of subsidiary stock and as applied to this case equals the amount by which the sum of suba1's a aggregate adjusted asset basis other than its basis in another subsidiary’s stock and securities b loss carryforwards and c deferred deductions exceed the sum of its a stock value b liabilities and c any other relevant items securities if you discover that this assumption is unwarranted we recommend you seek supplemental field_service_advice note that if the promissory notes are not securities the amounts would not be excluded from suba1’s asset basis calculation for purposes of the duplicated_loss formula even absent the application of sec_1 e sec_1_1502-13 g or sec_1_1502-13 see discussion in text below see footnote tl-n-4555-99 we suspect that the sole reason suba1’s assets principally consisted of other subsidiaries’ securities ie the promissory notes at the time of its stock sale was because under the duplicated_loss formula such items would be excluded from suba1's aggregate adjusted asset basis it appears from the facts thus far developed that suba1 had minimal if any loss carryforwards or deferred deductions and that suba1's assets principally consisted of the promissory note sec_11 which are arguably another subsidiary’s’ securities within the meaning of sec_1 c vi a thus if the basis of the promissory notes are excluded from and not otherwise reflected in the top portion of the duplicated_loss formula suba1 would have as it claimed a duplicated_loss amount of zero this portion of the memorandum explains why the consolidated_return_regulations actually result in disallowing the entire loss claimed by suba on its sale of suba1's preferred_stock as discussed more fully below we believe the promissory notes are intercompany obligations ie obligations between members of a consolidated_group that are subject_to the intercompany obligation provisions of sec_1_1502-13 that provision provides inter alia that if a member realizes an amount of income or loss directly or indirectly from the assignment or extinguishment of an intercompany obligation the intercompany obligation is treated as satisfied under sec_1_1502-13 if the intercompany obligation remains outstanding it is treated as reissued immediately after the transaction sec_1_1502-13 as we discuss more fully below we believe suba’s sale of the suba1 preferred_stock resulted in an indirect realization of the intercompany obligations held by suba1 accordingly at that time there was a deemed satisfaction of the intercompany obligations thus at the time suba1's duplicated_loss amount was calculated ie immediately after the suba1 stock sale suba1 is deemed to hold the proceeds from the deemed satisfaction of the intercompany obligations rather than the promissory notes ie the other subsidiaries’ securities themselves thus for purpose of the duplicated_loss formula suba1's aggregate adjusted asset basis includes the deemed proceeds from the promissory notes dollar_figuree since the fair_market_value of suba1 stock is dollar_figurej and as discussed more fully below under the facts presented it is unclear what assets other than the promissory notes were held by suba1 at the time of its stock sale for purposes of this memorandum we assume that suba1 held no other assets however in order to calculate suba1’s ldr amount the agent will need to establish suba1’s actual aggregate adjusted asset basis immediately after the sale of its stock this is the amount the suba1 employees paid for the preferred_stock for purposes of this memorandum only in calculating the duplicated_loss we assume that the value of suba1’s stock is dollar_figurej the agent will need to establish the actual fmv of the tl-n-4555-99 service position is that the liabilities in this case should not be taken into account for purposes of the duplicated_loss formula because they had not yet been taken into account for tax purposes suba1's loss duplication amount would be dollar_figuree rather than zero which is reflective of the amount of loss duplication that is preserved for the pcorp group or any of its members upon suba1's payment of the liabilities finally as will be discussed more fully below we note that in addition to the foregoing technical arguments suba’s claimed loss on the suba1 preferred_stock sale should also be disallowed through application of the anti-avoidance rules of sec_1_1502-13 and sec_1 e c law all consolidated_group members are subject_to the provisions of sec_1 sec_1 a in relevant part provides that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of another member sec_1 c modifies the broad disallowance rule_of sec_1 a by providing that the amount of loss disallowed with respect to a share of stock is limited to the sum of the subsidiary’s extraordinary gain dispositions egd positive investment adjustments pia and duplicated_loss amount suba1 stock once this amount and all other noted amounts are established we recommend you seek supplemental advice regarding the ldr calculation the amount of income or gain net of directly related expenses that is allocated to the share from extraordinary gain dispositions as defined in sec_1 c i the positive adjustments made pursuant to sec_1_1502-32 through iii for each consolidated_return_year during which the subsidiary was a member of the group determined without taking distributions into account that are allocated to the share but only to the extent such amount exceeds the amount described in sec_1 c i for the year tl-n-4555-99 with respect to the disposed of shares from the incoming facts it appears that only the loss duplication component of the ldr is applicable to the present casedollar_figure under sec_1 c vi duplicated_loss is determined immediately after a disposition or deconsolidation and equals the excess if any of -- a the sum of -- the aggregate adjusted_basis of the assets of the subsidiary other than any stock and securities that the subsidiary owns in another subsidiary and any losses attributable to the subsidiary and carried to the subsidiary's first taxable_year following the disposition or deconsolidation and any deferred deductions such as deductions deferred under sec_469 of the subsidiary over b the sum of - the value of the subsidiary's stock and any liabilities of the subsidiary and any other relevant items sec_1 e provides that the rules of the ldr must be applied in a manner that is consistent with and reasonably carries out their purposes if a taxpayer acts with a view to avoid the effect of the rules of this section adjustments must be made to carry out their purposes for purposes of this memorandum we assume the amount of egd and pia to be allocated to the suba1 preferred_stock is zero under the incoming facts suba held suba1 preferred shares a very brief period of time since only egd and pia directly or indirectly reflected in the basis of the share immediately before the disposition or deconsolidation ie those occurring during the brief period the shares were outstanding are taken into account under the ldr see sec_1 c iii it is likely there were few if any egd or pia with respect to the preferred shares however further factual development will be needed to determine the exact amounts of egd and pia to be allocated to the shares tl-n-4555-99 in addition to the sec_1 regulations all transactions between consolidated_group members are subject_to the intercompany_transactions provisions of sec_1_1502-13 of the income_tax regulations in particular transactions involving intercompany obligations are subject_to the provisions of sec_1_1502-13 an intercompany obligation is an obligation between members but only for the period during which both parties are members for this purpose the term obligation is defined broadly and includes any obligation of a member constituting indebtedness under general principles of federal_income_tax law if a member realizes an amount other than zero of income gain deduction or loss directly or indirectly from the assignment or extinguishment of all or part of its remaining rights or obligations under an intercompany obligation the intercompany obligation is treated for all federal_income_tax purposes as satisfied under sec_1_1502-13 see sec_1_1502-13 if the intercompany obligation remains outstanding it is treated as reissued immediately after the transaction sec_1_1502-13 sec_1_1502-13 provides that any reference to an asset eg in this case an intercompany obligation includes as the context may require a reference to any other asset eg the suba1 preferred_stock the basis of which is determined directly or indirectly in whole or in part by reference to the basis of the first asset sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_1502-13 including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section d discussion under the facts of this case pcorp attempts to accelerate and duplicate a single operating loss ie the liabilities by recognizing a loss on the sale of the suba1 stock while preserving the same loss for the pcorp group’s later use loss recognized on the disposition of subsidiary stock is typically duplicated if it is attributable to a loss or expense that has not been recognized and absorbed by a group such as the future payment of the liabilities at issue here and that very same loss is preserved for later recognition by the group or any of its members when such amount is properly taken into account for tax purposes this is the exact abuse the loss duplication formula was designed to disallow however despite duplicating its single loss pcorp hoped to circumvent the impact of the loss_duplication_factor by investing suba1's assets in the securities ie the promissory notes of other pcorp subsidiaries by so doing pcorp hoped to take advantage of the literal language of the duplicated_loss formula which excludes from suba1's aggregate adjusted asset basis the amount of basis it has in other subsidiaries’ securities if the duplicated_loss amount is so calculated there would tl-n-4555-99 be no duplicated_loss disallowed on the sale of the suba1 stock this result is wholly inconsistent with the intent and purposes of the regulation and must be challenged as we discussed above our position is that the suba1 stock sale resulted in an indirect realization of loss from the assignment of intercompany obligations ie the promissory notes thus at the time suba1’s duplicated_loss amount is calculated suba1 is deemed to hold the proceeds from the deemed satisfaction of the intercompany obligations rather than the intercompany obligations themselves thus for purposes of the duplicated_loss formula suba1’s aggregate adjusted asset basis includes the deemed proceeds from the other members’ securities accordingly all of the loss suba claimed on the suba1 stock sale is disallowed this result is likewise supported by the anti-avoidance rules of sec_1_1502-13 and sec_1 e an overview of certain purposes and theories of the consolidated_return_regulations that support these arguments follows although an affiliated_group is economically one business unit subsidiary stock is in fact a separate and distinct asset on which gain_or_loss can be recognized under tax principles generally applicable to corporations a disposition of a corporation's assets and its stock would produce gain_or_loss on both the assets and the stock outside the consolidated setting where the group members are generally viewed as separate taxpayers this duplication of gain and loss is not inappropriate once a group elects to file a consolidated_return however the group is more generally viewed and taxed as a single entity under this single entity_theory the duplication of both gain and loss by transactions in member stock is an inappropriate distortion of the income of a consolidated_group sec_1502 directs the irs and treasury to prescribe such regulations as necessary in order that the tax_liability of the group and of each corporation in the group both during and after the period of affiliation is determined in a manner that clearly reflects its income_tax_liability and that prevents the avoidance of such liability the purpose of the ldr is to prevent the inappropriate deduction of loss its formula is designed to take into account several types of losses considered inappropriate one such inappropriate loss is that which enables consolidated taxpayers to circumvent the repeal of the general_utilities_doctrine the pia and egd factors address this type of loss another is a loss that is recognized on member stock but that is attributable to the group’s unrecognized or recognized but unutilized losses that are preserved for a later and thus duplicative recognition or use the loss duplication component of the ldr addresses this latter loss duplicated_loss occurs typically but not exclusively when a subsidiary has an asset that declines in value or when a subsidiary pays or accrues an expense but the loss or expenditure has not reduced the basis of the subsidiary stock because tl-n-4555-99 eg the loss has not been utilized by the group or the deduction was deferred duplication can occur whether or not the subsidiary remains a member of the group and whether or not the loss or expense will be deductible by the subsidiary the stock of which is sold the determination of loss duplication with respect to a share of subsidiary stock is made by comparing the subsidiary’s potential tax benefits with the value of its assets the potential tax benefits include the aggregate adjusted_basis of the subsidiary’s assets the losses carried to the subsidiary’s first taxable_year following the disposition and the subsidiary’s deferred deductions the value of the assets is extrapolated from the consideration paid for the stock plus the subsidiary’s liabilities the excess of the potential tax benefits over the value of the assets reflects the amount of loss that is preserved and may be duplicated by the group applying the terms of sec_1 to the current case duplicated_loss is the amount by which the sum of suba1's aggregate adjusted_basis in its assets other than any basis it has in the stock and securities in another subsidiary loss carryforwards and deferred deductions exceed the sum of its stock value liabilities and any other relevant items such amounts include suba1's allocable share of corresponding amounts with respect to all lower tier subsidiaries this computation is made immediately after the disposition of suba1's preferred_stock in making its ldr calculation pcorp apparently takes the position that suba’s purported loss on the suba1 preferred_stock sale is fully alloweddollar_figure in calculating its ldr amount pcorp presumably excludes from suba1's inside asset basis amount the amount of basis properly allocable to the promissory notes because under sec_1 c vi a pcorp presumably concludes that such items are excluded from the duplicated_loss formula thus pcorp presumably calculates the loss disallowance amount as follows egd pia duplicated_loss amount excess of the sum of inside asset basis dollar_figure dollar_figure as we noted previously for purposes of this memorandum we assume suba1 has zero egd and pia to be allocated to its preferred_stock we further assume that in applying the loss duplication formula suba1 had no loss carryforwards or deferred deductions since it is not entitled to a deduction on the payment of the liabilities furthermore we assume that suba1’s stock value is dollar_figurej tl-n-4555-99 excluding member securities and stock nols deferred deductions subtotal over the sum of fmv of stock liabilities assumed subtotal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figurej dollar_figurej dollar_figure total duplicated_loss amount not less than dollar_figure dollar_figure total loss disallowance amount this is an incorrect measure of suba1's duplicated_loss for purposes of applying the duplicated_loss formula suba1's aggregated adjusted asset basis must reflect the basis of any securities suba1 owns in another subsidiary dollar_figure in the first place any amount suba realized on the suba1 stock sale was an amount indirectly realized on the intercompany obligations ie the promissory notes held by suba1 thus the stock sale is within the scope of sec_1_1502-13 two arguments support treating the stock sale in this manner first if we assume that suba correctly computed its basis in the suba1 preferred_stock then suba’s basis in the suba1 stock is determined in whole or in part by reference to suba’s basis in the promissory notesdollar_figure accordingly under sec_1_1502-13 the suba1 stock is a successor asset to these intercompany obligations thus under sec_1_1502-13 where the context requires any reference in sec_1_1502-13 to an intercompany obligation here the promissory notes includes a reference to the although promissory notes in the amount of dollar_figuree million were transferred by suba to suba1 the taxpayer presumably treated these as other subsidiaries’ securities that were excludable from suba1's aggregate adjusted asset basis that is assume that the transaction in which suba acquired the suba1 stock qualified as a sec_351 transaction and that under the relevant portions of sec_358 the basis_of_property suba received in the transaction suba1's preferred_stock was the same as that of the property exchanged ie the promissory notes if we assume that the liabilities did not reduce suba’s basis in the suba1 stock then suba’s basis in the suba1 preferred_stock would be determined directly and wholly by reference to its basis in the promissory notes as such the stock would clearly be a successor asset of the intercompany obligations within the meaning of sec_1_1502-13 tl-n-4555-99 suba1 preferred_stock thus any transaction in which an amount other than zero is realized on such preferred_stock is an indirect realization of an amount with respect to the intercompany obligations triggering the application of sec_1 g second as noted above sec_1_1502-13 is not limited to transactions involving a direct realization on an intercompany obligation but applies as well to amounts realized indirectly with respect to an intercompany obligation neither the intercompany_transaction regulations nor the preambles to the regulations address the intended scope of the term realizes indirectly it appears however that there is but a narrow range of transactions for which such a clause would be necessarydollar_figure only those transactions in which the amount_realized is a function of the inherent attributes of the obligation but that neither involves the obligation directly nor effects a deconsolidation necessitate the realizes indirectly clause where as here stock represents little more than an interest in intercompany obligations the sale or disposition of such stock is an indirect realization of the intercompany obligations within the meaning of sec_1_1502-13 accordingly the amount suba realized on the sale of the suba1 preferred_stock is an amount indirectly realized on the intercompany obligations held by suba1 as discussed above if a member realizes a loss directly or indirectly from the assignment or extinguishment an intercompany obligation the obligation is treated as satisfied under sec_1_1502-13 if it remains outstanding it is treated as reissued immediately after the transaction sec_1_1502-13 accordingly for federal_income_tax purposes the sale of the suba1 preferred_stock is treated as follows under sec_1_1502-13 the issuers of the intercompany obligation ie suba2 and subb1 are treated as having satisfied the intercompany obligations for their face_amount immediately before suba’s sale of suba1's preferred_stock at the time of the stock sale suba1 is treated as holding the proceeds of the issuers’ deemed satisfaction of the obligations not the first if a transaction actually involves an intercompany obligation there is a direct realization and no need for the indirect clause second if a transaction does not involve a member obligation directly but rather an interest in the entity holding the obligation most cases are otherwise covered by sec_1_1502-13 and so would have no need for the indirect clause for example if a transaction involves a member obligation that is held by a person or entity that is not a member of the group sec_1 g has no application at all because the obligation is not an intercompany obligation and if the holder is a member but a disposition of its stock deconsolidates the holder the regulation provides for a satisfaction of the obligation at fair_market_value so again the indirectly clause is not needed tl-n-4555-99 obligations themselves immediately after the sale before any other transaction occurs or is deemed to occur including the deemed reissuance of the notes the loss_duplication_factor is calculated thus suba1 is treated as holding the deemed satisfaction proceeds at the time the duplicated_loss amount is calculated under this model the amount of loss disallowed under the ldr would be calculated as follows egd pia duplicated_loss amount excess of the sum of inside asset basis including the proceeds from the deemed satisfaction of any intercompany obligations under sec_1_1502-13 nols deferred deductions dollar_figuree dollar_figure dollar_figure subtotal over the sum of fmv of stock liabilities assumed subtotal total duplicated_loss amount dollar_figuree dollar_figurej dollar_figurej dollar_figure dollar_figure dollar_figure dollar_figureh dollar_figureh total loss disallowance amount note that all of the duplicated_loss amount is being allocated to the suba1 preferred_stock sold to the three suba1 employees since this transaction was structured to give rise to the preferred_stock loss and since the liability assumption which played a central role with respect to this loss was undertaken at least formally in exchange for that stock the duplicated_loss amount is allocated entirely to such stock see sec_1 c sec_1 e example in determining the correct amount of liabilities to be included in the loss duplication formula service position is that liabilities are not taken into account for the duplicated_loss calculation if they have not been taken into account for tax purposes since the instant liabilities had not been taken into account for tax purposes at the time suba sold the suba1 preferred_stock service position would support excluding those liabilities for purposes of calculating the duplicated_loss component of the ldr tl-n-4555-99 the foregoing technical interpretation of the sec_1_1502-13 regulation results in all of suba’s claimed loss on the sale of its suba1 preferred_stock being disallowed under sec_1 in addition the loss is disallowed through application of the anti-avoidance rules of sec_1_1502-13 and sec_1 e any interpretation and application of a regulation must be guided by the policy concerns and objectives of the regulation but in the case of the consolidated_return provisions at issue here such inquiry is not only mandated by principles of statutory and regulatory interpretation it is mandated by the provisions themselves beginning in the consolidated_return_regulations underwent a major revision that produced among other things the ldr and intercompany_transaction regulations applicable to the present case these regulations differ substantially from the prior ones in that they rely less on inflexible mechanical rules and more on a flexible principle driven approach the reason for this change was to render the regulations more capable of readily and timely accommodating changes in the tax law as well as other economic and policy considerations because the regulations rely heavily on broad principles direction in the interpretation and application of these provisions was provided to ensure they would be applied always in a manner that furthers their policy the intercompany_transaction regulations are intended to ensure the clear reflection of the taxable_income and tax_liability of a consolidated_group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 sec_1_1502-13 seeks to preserve the location of economic_gain_or_loss on member obligations and to prevent tax_avoidance through the use of intercompany obligations sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_1502-13 including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of the section the only apparent accomplishments of the current transactions were the creation of high basis low value stock and the sale of that stock in a transaction expected to escape characterization as a transaction with respect to an intercompany obligation by avoiding that characterization of the transaction pcorp would avoid the satisfaction and reissuance provisions of sec_1_1502-13 as such pcorp would argue that at the time the loss duplication calculation was made the basis of the securities suba1 held in another subsidiary would be excluded from suba1's aggregate adjusted asset basis under the literal terms of the duplicated_loss formula since pcorp if successful would avoid any disallowance of the loss on the stock the tax_benefit from the future payments of the liabilities would be effectively accelerated and duplicated however if the sale of the suba1 stock is tl-n-4555-99 treated as an indirect realization of the intercompany obligations held by suba1 the attempt to accelerate and duplicate the loss would be thwarted acceleration of deductions not yet permitted to be taken into account under generally applicable tax_accounting rules by moving assets and liabilities between members of a consolidated_group is wholly inconsistent with the purpose of clearly reflecting the group’s consolidated_taxable_income accordingly since pcorp acted with a principal purpose of avoiding the purposes of the intercompany_transaction regulations proper adjustment must be made to avoid the recognition of loss on the sale of suba1's preferred_stock similarly the first sentence of the anti-avoidance rules of sec_1 e mandates that the rules of sec_1 be applied in a manner that is consistent with and reasonably carries out their purposes the second sentence provides that if a taxpayer acts with a view to avoid the effect of the rules of sec_1 adjustments must be made as necessary to carry out their purposes as previously discussed the purpose of the loss_duplication_factor is to limit a consolidated group's ability to deal in member stock in order to realize and yet preserve for later use the underlying unrecognized or unutilized losses of the member suba’s loss on the suba1 stock is solely attributable to the economic recognition of the diminution of value resulting from known but unpaid operating_expenses ie the payment of the liabilities that were not yet taken into account for tax purposes such a loss falls squarely within the intended scope of the loss duplication provision however because pcorp carefully structured the suba1 stock sale to avoid the provisions of sec_1 the regulation would appear to result in a loss disallowance amount of zero this is because the duplicated_loss formula excludes from suba1's aggregated adjusted asset basis amount the basis it has in the promissory notes because they are other subsidiaries’ securities thus the stock sale transaction effectively circumvents the ldr thereby avoiding their purposes this result would clearly be prohibited under the first sentence of sec_1 e finally the second sentence of the anti-avoidance rules of sec_1 e requires that if pcorp structured this transaction and acted with a view to avoid the ldr then adjustments must be made to carry out their purposes in this case it appears that pcorp had sophisticated tax planning advice from outside accounting and investment firms these parties proposed the plan and then advised and assisted pcorp in carrying it through to completion we need to evaluate pcorp’s claimed non-tax goal in carrying out this complex set of transactions however we believe the overwhelming purpose was to provide suba with an immediate basis in the suba1 stock that would absent the ldr and general tax_avoidance principles permit a large duplicated_loss on the sale of the stock as such if you determine tl-n-4555-99 that pcorp structured this transaction and acted with a view to avoid ldr then the resulting loss must be disallowed under the second sentence of sec_1 e in conclusion the mandate of sec_1 e requires that irrespective of any language in sec_1 c vi a seemingly to the contrary intragroup securities must be included in the loss duplication calculation case development hazards and other considerations tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 tl-n-4555-99 please call if you have any further questions assistant chief_counsel corporate by alfred c bishop branch chief cc corp
